Name: Decision of the European Central Bank of 22Ã April 2004 laying down the measures necessary for the paying-up of the European Central BankÃ¢ s capital by the participating national central banks (ECB/2004/6)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics;  EU finance;  financial institutions and credit;  European construction
 Date Published: 2004-06-09

 9.6.2004 EN Official Journal of the European Union L 205/7 DECISION OF THE EUROPEAN CENTRAL BANK of 22 April 2004 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (ECB/2004/6) (2004/503/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 28.3 thereof, Whereas: (1) Decision ECB/2003/18 of 18 December 2003 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (1) determined how and to what extent the national central banks (NCBs) of the Member States that have adopted the euro (hereinafter the participating NCBs) should pay up the European Central Banks (ECBs) capital on 1 January 2004. (2) In view of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union and their respective NCBs becoming part of the European System of Central Banks (ESCB) on 1 May 2004, Decision ECB/2004/5 of 22 April 2004 on the national central banks' percentage shares in the key for subscription to the European Central Banks capital (2) establishes with effect from 1 May 2004 the weightings assigned to the participating NCBs in the key for subscription to the ECBs expanded capital (hereinafter the capital key weightings and the capital key respectively). (3) The ECBs subscribed capital will be EUR 5 564 669 247,19 from 1 May 2004. (4) The expanded capital key requires the adoption of a new ECB decision repealing Decision ECB/2003/18 with effect from 1 May 2004 and determining how and to what extent the participating NCBs should pay up the ECBs capital on 1 May 2004, HAS DECIDED AS FOLLOWS: Article 1 Extent and form of paid-up capital Each participating NCB shall pay up its subscription to the ECBs capital in full on 1 May 2004. Taking into account the capital key weightings described in Article 2 of Decision ECB/2004/5, each participating NCB shall therefore pay up on 1 May 2004 the amount shown next to its name in the following table: Participating NCB (EUR) Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 141 910 195,14 Deutsche Bundesbank 1 176 170 750,76 Bank of Greece 105 584 034,30 Banco de EspaÃ ±a 432 697 551,32 Banque de France 827 533 093,09 Central Bank and Financial Services Authority of Ireland 51 300 685,79 Banca dItalia 726 278 371,47 Banque centrale du Luxembourg 8 725 401,38 De Nederlandsche Bank 222 336 359,77 Oesterreichische Nationalbank 115 745 120,34 Banco de Portugal 98 233 106,22 Suomen Pankki 71 711 892,59 Article 2 Adjustment of paid-up capital Each participating NCB has already paid up its share of the ECBs subscribed capital as applicable until 30 April 2004 under Decision ECB/2003/18. In view of this fact, either a participating NCB shall transfer an additional amount to the ECB, or the ECB shall transfer an amount back to a participating NCB, as appropriate, in order to arrive at the amounts shown in the table in Article 1. These transfers shall be made according to the terms and conditions set out in Decision ECB/2004/7 of 22 April 2004 laying down the terms and conditions for transfers of the European Central Banks capital shares between the national central banks and for the adjustment of the paid-up capital (3). Article 3 Final provisions 1. This Decision shall enter into force on 23 April 2004. 2. Decision ECB/2003/18 is hereby repealed with effect from 1 May 2004. Done at Frankfurt am Main, 22 April 2004. The President of the ECB Jean-Claude TRICHET (1) OJ L 9, 15.1.2004, p. 29. (2) See page 5 of this Official Journal. (3) See page 9 of this Official Journal.